Exhibit 10.1

 

Execution Version

 

 

 

AMENDED AND RESTATED
TRUST AGREEMENT

 

between

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,
as Depositor

 

and

 

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Owner Trustee

 

for

 

FORD CREDIT AUTO OWNER TRUST 2016-B

 

Dated as of April 1, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

 

1

Section 1.1.

 

Usage and Definitions

 

1

 

 

 

 

 

ARTICLE II ORGANIZATION OF TRUST

 

1

Section 2.1.

 

Name

 

1

Section 2.2.

 

Office

 

1

Section 2.3.

 

Purposes and Powers

 

1

Section 2.4.

 

Appointment of Owner Trustee

 

2

Section 2.5.

 

Contribution and Sale of Trust Property

 

2

Section 2.6.

 

Declaration of Trust

 

2

Section 2.7.

 

Limitations on Liability

 

3

Section 2.8.

 

Title to Trust Property

 

3

Section 2.9.

 

Location of Issuer

 

3

Section 2.10.

 

Depositor’s Representations and Warranties

 

3

Section 2.11.

 

Tax Matters

 

4

 

 

 

 

 

ARTICLE III RESIDUAL INTEREST AND TRANSFER OF INTERESTS

 

7

Section 3.1.

 

Residual Interest

 

7

Section 3.2.

 

Registration of Residual Interest

 

7

Section 3.3.

 

Transfer of Residual Interest

 

7

 

 

 

 

 

ARTICLE IV APPLICATION OF TRUST PROPERTY

 

8

Section 4.1.

 

Application of Trust Property

 

8

 

 

 

 

 

ARTICLE V OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS

 

8

Section 5.1.

 

General Authority

 

8

Section 5.2.

 

General Obligations

 

9

Section 5.3.

 

Action Requiring Prior Notice

 

9

Section 5.4.

 

Action on Direction by Holder of Residual Interest

 

10

Section 5.5.

 

Action for Bankruptcy

 

10

Section 5.6.

 

Action on Administrator’s Instruction

 

10

Section 5.7.

 

No Obligations or Actions Except as Stated in Transaction Documents or
Instructions

 

10

Section 5.8.

 

Prohibition on Some Actions

 

10

Section 5.9.

 

Action Not Required

 

11

Section 5.10.

 

Inspection of Owner Trustee; Access to Records

 

11

Section 5.11.

 

Furnishing of Documents

 

12

Section 5.12.

 

Sarbanes-Oxley Act

 

12

Section 5.13.

 

Reporting of Receivables Repurchase Demands

 

12

 

 

 

 

 

ARTICLE VI OWNER TRUSTEE

 

12

Section 6.1.

 

Acceptance of Trusts

 

12

Section 6.2.

 

Limitations on Liability

 

12

Section 6.3.

 

Reliance; Advice of Counsel; Use of Agents

 

14

Section 6.4.

 

Not Acting in Individual Capacity

 

14

Section 6.5.

 

U.S. Bank Trust National Association May Own Notes

 

14

Section 6.6.

 

Owner Trustee’s Representations and Warranties

 

14

 

i

--------------------------------------------------------------------------------


 

Section 6.7.

 

Obligation to Update Disclosure

 

15

 

 

 

 

 

ARTICLE VII COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

 

16

Section 7.1.

 

Owner Trustee’s Fees and Expenses

 

16

Section 7.2.

 

Indemnification of Owner Trustee

 

16

Section 7.3.

 

Organizational Expenses of Issuer

 

17

 

 

 

 

 

ARTICLE VIII TERMINATION

 

17

Section 8.1.

 

Termination of Trust Agreement and Issuer

 

17

 

 

 

 

 

ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

18

Section 9.1.

 

Eligibility Requirements for Owner Trustee

 

18

Section 9.2.

 

Resignation or Removal of Owner Trustee

 

18

Section 9.3.

 

Successor Owner Trustee

 

19

Section 9.4.

 

Merger or Consolidation; Transfer of Assets

 

20

Section 9.5.

 

Appointment of Separate Trustee or Co-Trustee

 

20

Section 9.6.

 

Compliance with Delaware Statutory Trust Act

 

21

 

 

 

 

 

ARTICLE X OTHER AGREEMENTS

 

21

Section 10.1.

 

Limitation on Rights of Others

 

21

Section 10.2.

 

No Petition

 

21

 

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

21

Section 11.1.

 

Amendments

 

21

Section 11.2.

 

Benefit of Agreement

 

23

Section 11.3.

 

Notices

 

23

Section 11.4.

 

GOVERNING LAW

 

24

Section 11.5.

 

WAIVER OF JURY TRIAL

 

24

Section 11.6.

 

Severability

 

24

Section 11.7.

 

Headings

 

24

Section 11.8.

 

Counterparts

 

24

 

 

 

 

 

Exhibit A

 

Form of Certificate of Trust

 

A-1

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TRUST AGREEMENT, dated as of April 1, 2016 (this
“Agreement”), between FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited
liability company, as Depositor, and U.S. Bank Trust National Association, a 
national banking association, not in its individual capacity but solely as
trustee under this Agreement, to establish Ford Credit Auto Owner Trust 2016-B.

 

BACKGROUND

 

The parties created the Issuer under a Trust Agreement, dated as of October 9,
2015, to engage in a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by a pool of Receivables consisting of
retail installment sale contracts originated by Ford Credit.

 

In connection with the securitization transaction, the parties have determined
to amend and restate the original Trust Agreement on the terms in this
Agreement.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in Appendix A to the
Sale and Servicing Agreement, dated as of April 1, 2016, among Ford Credit Auto
Owner Trust 2016-B, as Issuer, Ford Credit Auto Receivables Two LLC, as
Depositor, and Ford Motor Credit Company LLC, as Servicer.  Appendix A also
contains usage rules that apply to this Agreement.  Appendix A is incorporated
by reference into this Agreement.

 

ARTICLE II
ORGANIZATION OF TRUST

 

Section 2.1.                                 Name.  The trust was created and is
known as “Ford Credit Auto Owner Trust 2016-B”, in which name the Owner Trustee
may conduct the activities of the Issuer and make and execute contracts and
other documents and sue and be sued on behalf of the Issuer.

 

Section 2.2.                                 Office.  The office of the Issuer
is in care of the Owner Trustee.  The Owner Trustee will maintain an office or
agency where notices and demands to or on the Owner Trustee under the
Transaction Documents may be served.  The Owner Trustee designates its Corporate
Trust Office for those purposes and will promptly notify the Depositor and the
Indenture Trustee of a change in the location of its Corporate Trust Office.

 

Section 2.3.                                 Purposes and Powers.

 

(a)                                 Permitted Activities.  The purpose of the
Issuer is, and the Issuer will have the power and authority, and is authorized,
to engage in the following activities (the “Permitted Activities”):

 

--------------------------------------------------------------------------------


 

(i)                           to acquire the Receivables and other Sold Property
under the Sale and Servicing Agreement from the Depositor in exchange for the
Notes;

 

(ii)                        to Grant the Collateral to the Indenture Trustee
under the Indenture;

 

(iii)                     to enter into and perform its obligations under the
Transaction Documents;

 

(iv)                    to issue the Notes under the Indenture and to facilitate
the sale of the Notes by the Depositor;

 

(v)                       to pay principal of and interest on the Notes;

 

(vi)                    to administer and manage the Trust Property;

 

(vii)                 to make payments to the Noteholders and distributions to
the holder of the Residual Interest; and

 

(viii)              to take other actions necessary or advisable to accomplish
the activities listed above or that are incidental to the activities listed
above.

 

(b)                                 No Other Activity.  The Issuer will not
engage in any activity other than as required or authorized by this Agreement or
the other Transaction Documents.

 

Section 2.4.                                 Appointment of Owner Trustee.  The
Depositor appoints the Owner Trustee as trustee of the Issuer to have all the
rights, powers and obligations in this Agreement.

 

Section 2.5.                                 Contribution and Sale of Trust
Property.  As of the date of the formation of the Issuer, the Depositor
contributed to the Owner Trustee, and the Owner Trustee acknowledged receipt of,
the amount of $1, which is the initial Trust Property.  On the Closing Date, the
Depositor will sell to the Issuer the Trust Property in exchange for the Notes
under the Sale and Servicing Agreement.

 

Section 2.6.                                 Declaration of Trust.  The Owner
Trustee will hold the Trust Property in trust under this Agreement for the use
and benefit of the holder of the Residual Interest and subject to the
obligations of the Issuer under the Transaction Documents.  The parties intend
that the Issuer is a statutory trust under the Delaware Statutory Trust Act and
that this Agreement is the governing instrument of the statutory trust.  The
Owner Trustee will have the rights, powers and obligations in this Agreement and
in the Delaware Statutory Trust Act for accomplishing the purposes of the Issuer
and engaging in Permitted Activities.  The parties intend that the activities of
the Issuer be managed by the Administrator under the Administration Agreement. 
A Certificate of Trust substantially in the form of Exhibit A has been filed
with the Secretary of State of the State of Delaware.  The parties intend that
the Issuer is a “business trust” within the meaning of Section 101(9)(a)(v) of
the Bankruptcy Code.

 

2

--------------------------------------------------------------------------------


 

Section 2.7.                                 Limitations on Liability.

 

(a)                                 Liability of Depositor.  The Depositor, as
initial holder of the Residual Interest, will have the same limitation of
personal liability as stockholders of a private for profit corporation organized
under the Delaware General Corporation Law.

 

(b)                                 Liability to Third Parties.  Except as
stated in this Agreement, none of the Depositor, the Administrator or their
Affiliates or any of their directors, managers, officers or employees will be
liable for the Issuer’s debts, obligations or liabilities.

 

Section 2.8.                                 Title to Trust Property.

 

(a)                                 Title Vested in Issuer.  Legal title to the
Trust Property will be vested in the Issuer as a separate legal entity, except
where applicable law in a jurisdiction requires title to the Trust Property to
be vested in a trustee or trustees, in which case title will be considered
vested in the Owner Trustee, a co-trustee and/or a separate trustee appointed
under this Agreement.

 

(b)                                 No Legal Title in Holder of Residual
Interest.  The holder of the Residual Interest has no legal title to any Trust
Property.  The holder of the Residual Interest will receive distributions on its
Residual Interest only according to Article IV.

 

Section 2.9.                                 Location of Issuer.  The Issuer
will be administered in the States of Delaware and Illinois.  Bank accounts
maintained by the Owner Trustee on behalf of the Issuer will be located in the
State of Delaware.  The Issuer will not have employees in a state other than the
State of Delaware, except that U.S. Bank Trust National Association, in its
capacity as Owner Trustee or another capacity, may have employees within or
outside the State of Delaware.  The Issuer will only receive payments in or make
payments from the State of Delaware or the State in which the Indenture Trustee
is located.  The Issuer’s principal office will be in care of the Owner Trustee
in the State of Delaware.

 

Section 2.10.                          Depositor’s Representations and
Warranties.  The Depositor represents and warrants to the Owner Trustee as of
the Closing Date:

 

(a)                                 Organization and Qualification.  The
Depositor is duly organized and validly existing as a limited liability company
in good standing under the laws of the State of Delaware.  The Depositor is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Depositor’s ability to perform its obligations
under this Agreement.

 

(b)                                 Power, Authority and Enforceability.  The
Depositor has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Depositor has authorized the execution,
delivery and performance of this Agreement.  This Agreement is the legal, valid
and binding obligation of the Depositor enforceable against the Depositor,
except as may be limited by insolvency, bankruptcy, reorganization or other
similar laws relating to the enforcement of creditors’ rights or by general
equitable principles.

 

3

--------------------------------------------------------------------------------


 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions under this Agreement, and the performance of its
obligations under this Agreement, will not (i) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document under which the Depositor is a debtor or guarantor,
(ii) result in the creation or imposition of any Lien on the Depositor’s
properties or assets under the terms of any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document (other than the Sale and Servicing
Agreement), (iii) violate the Depositor’s certificate of formation or limited
liability company agreement or (iv) violate a law or, to the Depositor’s
knowledge, an order, rule or regulation of a federal or State court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties that applies to the Depositor,
which, in each case, would reasonably be expected to have a material adverse
effect on the Depositor’s ability to perform its obligations under this
Agreement.

 

(d)                                 No Proceedings.  To the Depositor’s
knowledge, there are no proceedings or investigations pending or threatened in
writing before a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

Section 2.11.                          Tax Matters.

 

(a)                                 Disregarded Entity.  The parties and Ford
Credit intend that, for purposes of U.S. federal income, State and local income
and franchise tax, so long as the Issuer has no equity owner other than the
Depositor (as determined for U.S. federal income tax purposes), the Issuer will
be treated as an entity disregarded as separate from the Depositor.

 

(b)                                 Recharacterized Classes.  If beneficially
owned for U.S. federal income tax purposes by a Person other than the Depositor,
each Class of Notes is intended to be treated as indebtedness for U.S. federal
income tax purposes.  The Depositor agrees, and the Noteholders by acceptance of
their Notes agree in the Indenture, to that treatment and each agrees to take no
action inconsistent with that treatment.  If one or more Classes of Notes is
recharacterized as an equity interest in the Issuer, and not as indebtedness (a
“Recharacterized Class”) and a Recharacterized Class is treated as not owned for
U.S. federal income tax purposes by the same entity that owns the Issuer, the
parties intend that the Issuer be characterized as a partnership among the
Depositor (if it is at that time treated as an equity owner of the Issuer for
U.S. federal income tax purposes), other holders, if any, of the Residual
Interest and holders of the

 

4

--------------------------------------------------------------------------------


 

Recharacterized Class or Classes.  In that event, for purposes of U.S. federal
income, State and local income or franchise tax each month:

 

(i)             amounts paid as interest to holders of a Recharacterized
Class will be treated as a guaranteed payment within the meaning of
Section 707(c) of the Code;

 

(ii)          if the characterization in Section 2.11(b)(i) is not respected,
gross ordinary income of the Issuer for that month as determined for U.S.
federal income tax purposes will be allocated to the holders of each
Recharacterized Class as of the Record Date occurring within that month, in an
amount equal to the sum of (A) the interest accrued to the Recharacterized
Class for that month, (B) the part of the market discount on the Receivables
accrued during that month that is allocable to any excess of the aggregate
initial Note Balance of the Recharacterized Class over the initial aggregate
issue price of the Notes of the Recharacterized Class and (C) any amount
expected to be distributed to the holders of that Class of Notes under
Section 8.2 of the Indenture (if not previously allocated under this subsection
(ii)) if necessary to reverse any net loss previously allocated to holders of
the Notes of the Recharacterized Class (if not previously reversed under this
clause (C)); and

 

(iii)       then, remaining net income of the Issuer (subject to the
modifications below) for that month as determined for U.S. federal income tax
purposes (and each item of income, gain, credit, loss or deduction for the
computation of net income) will be allocated to the holder of the Residual
Interest.

 

If the gross ordinary income of the Issuer for a month is insufficient for the
allocations described in Section 2.11(b)(ii), gross ordinary income in later
periods will first be allocated to each Recharacterized Class in alphabetical
order (if applicable) to make up the shortfall before an allocation under
Section 2.11(b)(iii).  Any net losses of the Issuer for a month as determined
for U.S. federal income tax purposes (and each item of income, gain, credit,
loss or deduction for the computation of net losses) will be allocated to the
holder of the Residual Interest if the holder of the Residual Interest is
reasonably expected to bear the economic burden of those net losses, and any
remaining net losses will be allocated in reverse alphabetical order (if
applicable) to each Recharacterized Class, in each case, until the Note Balance
of the Recharacterized Class is reduced to zero as of the Record Date occurring
within that month, and among each Recharacterized Class, in proportion to their
ownership of the aggregate Note Balance of the Recharacterized Class on that
Record Date.  The tax matters partner or the partnership representative
designated under Section 2.11(f) is authorized to modify the allocations in this
Section 2.11(b) if necessary or advisable, in its sole discretion, for the
allocations to fairly reflect the economic income, gain or loss to the holder of
the Residual Interest or the holders of a Recharacterized Class or as required
by the Code.

 

(c)                                  Filing of Returns.  The parties agree that,
unless required by the tax authorities, the Depositor, on behalf of the Issuer,
will file or cause to be filed annual or other returns, reports and other forms
consistent with the characterizations described in Section 2.11(a) and the first
sentence of Section 2.11(b).

 

5

--------------------------------------------------------------------------------


 

(d)                                 Elections.  The Owner Trustee will not elect
or cause the Issuer to elect, and no holder of the Residual Interest will elect
or permit an election to be made, to treat the Issuer as an association taxable
as a corporation for U.S. federal income tax purposes under Treasury Regulation
§301.7701-3.  If the Issuer is classified as a partnership for U.S. federal
income tax purposes as of January 1, 2018, or if later, the date that Sections
6221 through 6241 of the Code, including any other Code provisions for the same
subject matter, and any related regulations (adopted or proposed) and
administrative guidance (the “BBA Partnership Audit Rules”) are first applicable
to the Issuer, the Majority Equity Holder will or will cause the Issuer, to the
extent eligible, to make the election under Section 6221(b) of the Code for
determinations of adjustments at the partnership level and take any other action
necessary or appropriate for the election.  If this election is not available,
to the extent applicable, the Majority Equity Holder will or will cause the
Issuer to make the election under Section 6226(a) of the Code for the
alternative to payment of imputed underpayment by a partnership and take any
other action necessary or appropriate for the election.  However, the Majority
Equity Holder is authorized, in its sole discretion, to make any available
election under the BBA Partnership Audit Rules and take any action it deems
necessary or appropriate to comply with the requirements of the Code and to
conduct the Issuer’s activities under the BBA Partnership Audit Rules.  For
purposes of this Section 2.11, the “Majority Equity Holder” means the Depositor
or, if it is no longer treated as holding an equity interest in the Issuer for
U.S. federal income tax purposes, the holder of the greatest percentage of the
equity interests in the Issuer.

 

(e)                                  Alternative Treatment; Capital Accounts. 
If the Issuer is not treated as an entity disregarded as separate from the
Depositor for U.S. federal income tax purposes, the Administrator or the Owner
Trustee will, based on information or instruction given by or on behalf of the
Depositor, (i) maintain the books of the Issuer on the basis of a calendar year
and the accrual method of accounting, (ii) deliver to each holder of the
Residual Interest information required under the Code to enable the holder to
prepare its U.S. federal and State income tax returns, (iii) file tax returns
relating to the Issuer and make elections under any applicable U.S. federal or
State statute and (iv) collect any withholding tax according to Section 4.1(d). 
The Administrator (or the Owner Trustee at the request of the Administrator)
will also establish and maintain, according to Section 1.704-1(b)(2)(iv) of the
Treasury Regulations, a separate bookkeeping account for the Depositor and each
other person treated as an equity owner of the Issuer for U.S. federal income
tax purposes.  This Section 2.11(e) will be interpreted to comply with the
Treasury Regulations under Section 704 of the Code and the Depositor is
authorized to modify these provisions if necessary to comply with those
regulations.

 

(f)                                   Tax Matters Partner and Partnership
Representative.  If the Issuer is not treated as an entity disregarded as
separate from the Majority Equity Holder for U.S. federal income tax purposes,
the Majority Equity Holder will (i) prepare and sign, on behalf of the Issuer,
the tax returns of the Issuer and (ii) be designated the “tax matters partner”
of the Issuer under Section 6231(a)(7)(A) of the Code.  If the Issuer is
classified as a partnership for U.S. federal income tax purposes as of
January 1, 2018, or if later, the date that the BBA Partnership Audit Rules are
first applicable to the Issuer, the Majority Equity Holder is designated as the
partnership representative of the Issuer under Section 6223(a) of the Code to
the extent allowed under the law.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III
RESIDUAL INTEREST AND TRANSFER OF INTERESTS

 

Section 3.1.                                 Residual Interest.  The Depositor
is the initial holder of the Residual Interest.  The holder of the Residual
Interest will receive any amounts not needed on a Payment Date to pay the Notes
and the Issuer’s other obligations under the Indenture and this Agreement, and
any amounts remaining in the Reserve Account after payment in full of the Notes
and of all other amounts owing or to be distributed under the Transaction
Documents to the Secured Parties on the termination of the Issuer.

 

Section 3.2.                                 Registration of Residual Interest. 
The Issuer appoints the Owner Trustee to be the “Trust Registrar” and to keep a
register (the “Trust Register”) of the holders of the Residual Interest and
transfers of the Residual Interest.  If the Trust Registrar resigns, the
Administrator, on behalf of the Issuer, will promptly appoint a successor or, if
it elects not to make the appointment, assume the obligations of Trust
Registrar.  The “holder of the Residual Interest” will be the Person registered
as the holder of the Residual Interest on the Trust Register.

 

Section 3.3.                                 Transfer of Residual Interest.  The
holder of the Residual Interest will be permitted to sell, transfer, assign or
convey its rights in the Residual Interest if the following conditions are
satisfied:

 

(a)                                 Opinion of Counsel.  The holder of the
Residual Interest delivers an Opinion of Counsel to the Issuer and the Indenture
Trustee stating that the action will not cause the Issuer to be or become
characterized for U.S. federal income tax purposes as an association or publicly
traded partnership taxable as a corporation;

 

(b)                                 Tax Forms.  The holder of the Residual
Interest delivers to the Indenture Trustee and the Owner Trustee a U.S. Internal
Revenue Service Form W-9 stating that it is a U.S. Person under
Section 7701(a)(30) of the Code;

 

(c)                                  Nature of Tax Positions.  The Depositor has
notified the transferee of the Residual Interest of the tax positions previously
taken by it, as holder of the Residual Interest, for U.S. federal and State
income tax purposes and the transferee has agreed to take tax positions
consistent with the tax positions previously taken by the Depositor;

 

(d)                                 ERISA Certification.  The transferee of the
Residual Interest delivers to the Indenture Trustee and the Owner Trustee a
certification that it is not, and is not acting on behalf of or investing the
assets of (i) an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is subject to Title I of ERISA, (ii) a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code,
(iii) an entity whose underlying assets include “plan assets” (within the
meaning of Department of Labor Regulation 29 C.F.R. Section 2510.3-101 or
otherwise under ERISA) by reason of the employee benefit plan’s or plan’s
investment in the entity, or (iv) an employee benefit plan, plan or retirement
arrangement that is subject to Similar Law; and

 

(e)                                  Rating Agency Condition.  If the transferee
of the Residual Interest is Ford Credit or an Affiliate of Ford Credit that is
not a special-purpose, bankruptcy remote entity, the holder of the Residual
Interest satisfies the Rating Agency Condition.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV
APPLICATION OF TRUST PROPERTY

 

Section 4.1.                                 Application of Trust Property.

 

(a)                                 Distributions Under Indenture.  Before the
satisfaction and discharge of the Indenture, all distributions of Trust
Property, including any distributions to the holder of the Residual Interest,
will be made according to Article VIII of the Indenture.

 

(b)                                 Distributions Following Satisfaction and
Discharge of Indenture.  Following the satisfaction and discharge of the
Indenture, the Owner Trustee will distribute the Trust Property as directed by
the holder of the Residual Interest.

 

(c)                                  Funds Deposited with Owner Trustee.  All
funds deposited with the Owner Trustee may be held in a non-interest bearing
trust account and are not required to be segregated from other funds, except to
the extent required by law or the terms of this Agreement.

 

(d)                                 Withholding Tax.  If federal withholding tax
is imposed on the Issuer’s payments (or allocations of income) to the holder of
the Residual Interest made by the Owner Trustee, that tax will reduce the amount
distributable to the holder.  The Owner Trustee is authorized and directed to
retain from amounts distributable to the holder of the Residual Interest a
sufficient amount for the payment of the withholding tax that is legally owed by
the Issuer.  The Owner Trustee may contest the tax and withholding payment of
the tax, if permitted by law, pending the outcome.  The amount of withholding
tax imposed on the holder of the Residual Interest will be treated as cash
distributed to the holder at the time it is withheld by the Issuer and paid to
the taxing authority.  If there is a possibility that withholding tax is payable
for a distribution, the Owner Trustee may, in its sole discretion, withhold
those amounts.  If the holder of the Residual Interest seeks to apply for a
refund of the withholding tax, the Owner Trustee will cooperate with the holder
in making the claim so long as the holder agrees to reimburse the Owner Trustee
for expenses incurred in cooperating.

 

ARTICLE V
OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS

 

Section 5.1.                                 General Authority.

 

(a)                                 Execution of Transaction Documents;
Direction to Indenture Trustee.  The Owner Trustee is authorized and directed,
on behalf of the Issuer, to (i) execute and deliver the Transaction Documents to
which the Issuer is a party and the other documents required to be delivered on
the Closing Date by the Issuer under the Transaction Documents and (ii) direct
the Indenture Trustee to authenticate and deliver the Notes.

 

(b)                                 Actions under Transaction Documents.  The
Owner Trustee is authorized, but not obligated, to take all actions required of
the Issuer under the Transaction Documents and is authorized to take actions on
behalf of the Issuer, if permitted by the Transaction Documents, that the
Servicer or the Administrator directs, except if this Agreement requires the
consent of the Noteholders or the holder of the Residual Interest for the
action.  In addition, the

 

8

--------------------------------------------------------------------------------


 

Administrator is authorized to take actions on behalf of the Issuer, if
permitted by the Transaction Documents, according to the Administration
Agreement.

 

Section 5.2.                                 General Obligations.

 

(a)                                 Obligations Under Transaction Documents. 
Subject to Section 5.3, the Owner Trustee will perform the obligations of the
Owner Trustee under this Agreement and the Transaction Documents to which the
Issuer is a party.  The Owner Trustee will administer the Issuer in the interest
of the holder of the Residual Interest, subject to the Lien of the Indenture and
according to the Transaction Documents.

 

(b)                                 Discharge of Liens.  The Owner Trustee will
promptly take, at its own expense, action necessary to discharge a Lien (other
than the Lien of the Indenture) on the Trust Property resulting from actions by,
or claims against, the Owner Trustee in its individual capacity that are not
related to the ownership or the administration of the Trust Property.

 

(c)                                  Obligations Performed by Administrator. 
The Owner Trustee will be considered to have performed its obligations under the
Transaction Documents if the Administrator is required in the Administration
Agreement to perform the obligations of the Owner Trustee or the Issuer.  The
Owner Trustee will not be liable for the default or failure of the Administrator
to perform its obligations under the Administration Agreement.

 

Section 5.3.                                 Action Requiring Prior Notice.  For
the following matters, the Owner Trustee may not take action unless (a) at least
30 days before taking the action, the Owner Trustee has notified the Indenture
Trustee (who will notify the Noteholders), the holder of the Residual Interest
and the Administrator (who will notify the Rating Agencies) of the proposed
action and (b) the Indenture Trustee, acting on instruction of the Noteholders
of a majority of the Note Balance of the Controlling Class (or if no Notes are
Outstanding, the holder of the Residual Interest) has not notified the Owner
Trustee before the 30th day after it receives notice that those Noteholders or
the holder of the Residual Interest, as applicable, have withheld consent or
given alternative direction:

 

(i)                           starting or pursuing of a material Proceeding by
the Issuer and the settlement of any material Proceeding brought by or against
the Issuer;

 

(ii)                        amending the Certificate of Trust (unless the
amendment is required to be filed under the Delaware Statutory Trust Act),
except to correct an ambiguity or to amend or supplement it in a manner that
would not materially adversely affect the interests of the holders of the Notes
or the Residual Interest;

 

(iii)                     appointing or engaging a successor Indenture Trustee
under the Indenture or consenting to the assignment by the Indenture Trustee of
its obligations under the Indenture or this Agreement; and

 

(iv)                    directing the Administrator to take any of the actions
described above.

 

9

--------------------------------------------------------------------------------


 

Section 5.4.                                 Action on Direction by Holder of
Residual Interest.

 

(a)                                 Direction of Owner Trustee.  The Owner
Trustee will take all actions, if permitted by the Transaction Documents, that
the holder of the Residual Interest directs, subject to the consent of the
Noteholders, if such consent is required by the Transaction Documents.

 

(b)                                 Consent to Amendments.  The Owner Trustee on
behalf of the Issuer will not execute, or consent to, an amendment to the Sale
and Servicing Agreement, the Indenture or the Administration Agreement that
would materially adversely affect the holder of the Residual Interest without
its consent.

 

Section 5.5.                                 Action for Bankruptcy.  The Owner
Trustee may not start or pursue a voluntary proceeding in bankruptcy for the
Issuer unless the Notes have been paid in full and the holder of the Residual
Interest consents to the proceeding in advance and delivers to the Owner Trustee
a certificate certifying that it reasonably believes that the Issuer is
insolvent.

 

Section 5.6.                                 Action on Administrator’s
Instruction.  If (a) the Owner Trustee is unsure of the application of a term of
a Transaction Document, (b) a term of a Transaction Document is, or appears to
be, in conflict with another term, (c) this Agreement permits a determination by
the Owner Trustee or is silent or is unclear about the action the Owner Trustee
is required to take or (d) the Owner Trustee is unable to decide between
alternative actions permitted or required by a Transaction Document, the Owner
Trustee may, and for clause (d) will, notify the Administrator requesting
instruction on the matter.  If the Owner Trustee acts or does not act in good
faith according to the instruction received, the Owner Trustee will not be
liable for the action or inaction.  If the Owner Trustee does not receive
instruction before ten days after it has notified the Administrator (or sooner
if reasonably requested in the notice or necessary under the circumstances) it
may, but is not obligated to, take or not take the action that it considers to
be in the best interests of the holder of the Residual Interest, and will not be
liable for the action or inaction.

 

Section 5.7.                                 No Obligations or Actions Except as
Stated in Transaction Documents or Instructions.  The Owner Trustee is not
obligated to, and will not, manage, use, sell or dispose of the Trust Property,
except according to the rights and powers granted to and the authority given to
the Issuer and the Owner Trustee under this Agreement and the other Transaction
Documents or in an instruction received by the Owner Trustee under
Section 5.4(a) or 5.6.  The right of the Owner Trustee to perform a
discretionary act stated in a Transaction Document will not be interpreted as an
obligation.  There are no implied obligations of the Owner Trustee under the
Transaction Documents.

 

Section 5.8.                                 Prohibition on Some Actions.  The
Owner Trustee will not take action (a) that is inconsistent with the purposes of
the Issuer in Section 2.3 or (b) that, to the knowledge of the Owner Trustee,
would (i) cause a Class of Notes not to be treated as indebtedness for U.S.
federal or Applicable Tax State income or franchise tax purposes, (ii) be deemed
to cause a sale or exchange of the Notes for purposes of Section 1001 of the
Code (unless no gain or loss would be recognized on the deemed sale or exchange
for U.S. federal income tax purposes) or (iii) cause the Issuer or any part of
the Issuer to be treated as an association (or publicly traded partnership)
taxable as a corporation for U.S. federal income tax purposes.  The holder of
the

 

10

--------------------------------------------------------------------------------


 

Residual Interest will not direct the Owner Trustee to take action that would
violate this Section 5.8.

 

Section 5.9.                                 Action Not Required.  The Owner
Trustee will not be required to do any of the following:

 

(a)                                 Actions Resulting in Liability.  To take any
action under a Transaction Document if the Owner Trustee reasonably determines,
or is advised by counsel, that the action is likely to result in liability on
the part of the Owner Trustee, is contrary to a Transaction Document or is not
permitted by applicable law.

 

(b)                                 Actions Resulting in Financial Liability. 
To pay or risk funds or incur any financial liability in the performance of its
rights or powers under a Transaction Document if the Owner Trustee has
reasonable grounds for believing that payment of such funds or adequate
indemnity against the risk or liability is not reasonably assured or given to
it.

 

(c)                                  Administering or Collection Receivables. 
To administer, service or collect the Receivables or to monitor or supervise the
administration, servicing or collection of the Receivables.

 

(d)                                 Perfecting Security Interest.  To file
financing statements or continuation statements or to perfect or maintain the
perfection of a security interest or Lien granted to it under this Agreement or
to prepare or file a Securities and Exchange Commission filing for the Issuer or
to record a Transaction Document.

 

(e)                                  Advice.  To provide advice, counsel or
opinion regarding the tax, financial, investment, securities law or insurance
implications and consequences of the formation, funding and ongoing
administration of the Issuer, including income, gift and estate tax issues,
insurable interest issues, doing business or other licensing matters and the
initial and ongoing selection and monitoring of financing arrangements.

 

(f)                                   Investigation.  To make investigation
about the accuracy of representations, warranties or other obligations of the
Issuer under the Transaction Documents.

 

(g)                                  Verification.  To prepare or verify
information, disclosure or other statements in the offering documents or other
documents issued or delivered in connection with the sale or transfer of the
Notes, except as separately agreed by the Owner Trustee.

 

(h)                                 Actions of other Parties.  To monitor or
supervise the activities or performance of other parties under the Transaction
Documents.

 

Section 5.10.                          Inspection of Owner Trustee; Access to
Records.  The Owner Trustee agrees that, with reasonable advance notice, it will
permit authorized representatives of the Servicer or the Administrator, during
the Owner Trustee’s normal business hours, to have access to and review the
facilities, processes, books of account, records, reports and other documents
and materials of the Owner Trustee relating to (a) the performance of the Owner
Trustee’s obligations under this Agreement, (b) payments of fees and expenses of
the Owner Trustee for its performance and (c) a claim made by the Owner Trustee
under this Agreement.  In addition, the

 

11

--------------------------------------------------------------------------------


 

Owner Trustee will permit the Servicer’s or the Administrator’s representatives
to make copies and extracts of any of those documents and to discuss them with
the Owner Trustee’s officers and employees.  Any access and review will be
subject to the Owner Trustee’s confidentiality and privacy policies.  The Owner
Trustee will maintain all relevant books, records, reports and other documents
and materials for a period of two years after the termination of its obligations
under this Agreement.

 

Section 5.11.                          Furnishing of Documents.  The Owner
Trustee will provide to the Administrator and, on request from the holder of the
Residual Interest (if a different Person than the Administrator), to the holder
copies of reports, notices, requests, demands, certificates and other documents
provided to the Owner Trustee under the Transaction Documents, including any
requests from a Noteholder to communicate under Section 7.1(e) of the Indenture
and any Review Reports received from the Asset Representations Reviewer.

 

Section 5.12.                          Sarbanes-Oxley Act.  The Owner Trustee
will not be required to execute, deliver or certify on behalf of the Issuer, the
Servicer, the Depositor or the Sponsor any filings, certificates or other
documents required by the Securities and Exchange Commission or required under
the Sarbanes-Oxley Act of 2002 in connection with the Transaction Documents. 
The Owner Trustee will provide any relevant information and Officer’s
Certificates reasonably requested by the Person responsible for the filings,
certificates or other documents on behalf of the Issuer.

 

Section 5.13.                          Reporting of Receivables Repurchase
Demands.  The Owner Trustee will (a) notify the Sponsor, the Depositor and the
Servicer, as soon as practicable and within five Business Days, of demands or
requests received by a Responsible Person of the Owner Trustee (including to the
Owner Trustee on behalf of the Issuer) for the repurchase of any Receivable
under Section 3.4 of the Receivables Purchase Agreement or Section 2.5 of the
Sale and Servicing Agreement, (b) promptly on request by the Sponsor, the
Depositor or the Servicer, provide to them other information reasonably
requested to facilitate compliance by them with Rule 15Ga-1 under the Exchange
Act, and Items 1104(e) and 1121(c) of Regulation AB and (c) if requested by the
Sponsor, the Depositor or the Servicer, provide a written certification no later
than 15 days following the end of a quarter or year that the Owner Trustee has
not received repurchase demands or requests for that period, or if repurchase
demands or requests have been received during that period, that the Owner
Trustee has given the information reasonably requested under clause (b) above. 
The Owner Trustee and the Issuer will not have responsibility or liability for a
filing required to be made by a securitizer under the Exchange Act or Regulation
AB.

 

ARTICLE VI
OWNER TRUSTEE

 

Section 6.1.                                 Acceptance of Trusts.  The Owner
Trustee accepts the trusts created by this Agreement and agrees to exercise its
rights and powers and perform its obligations under this Agreement.

 

Section 6.2.                                 Limitations on Liability.  The
Owner Trustee will not be liable under the Transaction Documents, including for
the following actions, except (a) for its own willful

 

12

--------------------------------------------------------------------------------


 

misconduct, bad faith or negligence (except for errors in judgment) or (b) if a
representation or warranty in Section 6.6 is not true and correct as of the
Closing Date:

 

(i)                           the Owner Trustee will not be liable for any
action taken or not taken by it (A) according to the instructions of the
Noteholders of a majority of the Note Balance of the Controlling Class, the
Indenture Trustee, the Depositor, the holder of the Residual Interest, the
Administrator or the Servicer or (B) in good faith which it believes to be
authorized or within its rights and powers under this Agreement so long as the
action taken or not taken does not amount to negligence;

 

(ii)                        the Owner Trustee will not be liable for
indebtedness evidenced by or created under the Transaction Documents, including
the principal of and interest on the Notes or amounts distributable to the
holder of the Residual Interest;

 

(iii)                     the Owner Trustee will not be liable for (A) the
validity or sufficiency of this Agreement, (B) the due execution of this
Agreement by the Depositor, (C) the form, genuineness, sufficiency, value or
validity of the Trust Property, (D) the validity or sufficiency of the other
Transaction Documents, the Notes or related documents, (E) the legality,
validity and enforceability of a Receivable, (F) the perfection and priority of
a security interest created by a Receivable in a Financed Vehicle or the
maintenance of any perfection and priority, (G) the sufficiency of the Trust
Property or the ability of the Trust Property to generate the amounts necessary
to make payments to the Noteholders under the Indenture or distributions to the
holder of the Residual Interest under this Agreement or (H) the accuracy of a
representation or warranty made under a Transaction Document (other than the
representations and warranties made by the Owner Trustee in Section 6.6);

 

(iv)                    the Owner Trustee will not be liable for the default or
misconduct of the Servicer, the Administrator, the Depositor, the holder of the
Residual Interest or the Indenture Trustee under the Transaction Documents or
for any action taken by the Indenture Trustee, the Administrator or the Servicer
in the name of the Owner Trustee;

 

(v)                       the Owner Trustee will not be responsible or liable
for special, punitive, indirect or consequential damages (including lost
profit), even if the Owner Trustee has been advised of the likelihood of the
loss or damage and regardless of the form of action; or

 

(vi)                    the Owner Trustee will not be responsible or liable for
a failure or delay in the performance of its obligations under this Agreement
from or caused by, directly or indirectly, forces beyond its control, including
strikes, work stoppages, acts of war, terrorism, civil or military disturbances,
nuclear catastrophes, fires, floods, earthquakes, storms, hurricanes or other
natural catastrophes and interruptions, loss or failures of mechanical,
electronic or communication systems; the Owner Trustee will use reasonable
efforts consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.

 

13

--------------------------------------------------------------------------------


 

Section 6.3.                                 Reliance; Advice of Counsel; Use of
Agents.

 

(a)                                 Reliance.  The Owner Trustee may rely on,
and will not be liable to anyone for acting in reliance on, a signature, notice,
resolution, request, consent, certificate, report, opinion or other document
believed by it to be genuine that appears on its face to be properly signed by
the proper party or parties.  The Owner Trustee may accept a certified copy of a
resolution of the board of directors or other governing body of a corporate
party as conclusive evidence that the resolution has been duly adopted and that
the resolution is in full force and effect.

 

(b)                                 Advice of Counsel.  In the exercise or
administration of the trusts under this Agreement and in the exercise of its
rights and powers or the performance of its obligations under the Transaction
Documents, the Owner Trustee may consult with counsel, accountants and other
Persons whom the Owner Trustee selects with reasonable care.  The Owner Trustee
may rely on the written opinion or advice of counsel, accountants or other
Persons and will not be liable for any action taken or not taken in good faith
according to such opinion or advice, including that such action or inaction is
not contrary to the Transaction Documents.

 

(c)                                  Use of Agents.  In the exercise or
administration of the trusts under this Agreement and in the performance of its
rights, powers and obligations under the Transaction Documents, the Owner
Trustee may act directly or through its agents or attorneys under agreements
entered into with any of them and will not be liable for the conduct or
misconduct of those agents or attorneys if the Owner Trustee selects those
agents or attorneys with due care.

 

Section 6.4.                                 Not Acting in Individual Capacity. 
Except as stated in this Article VI, in accepting the trusts created by this
Agreement, U.S. Bank Trust National Association  acts solely as Owner Trustee
under this Agreement and not in its individual capacity.  Any Person with a
claim against the Owner Trustee related to a Transaction Document will look only
to the Trust Property for payment or satisfaction of that claim.

 

Section 6.5.                                 U.S. Bank Trust National
Association May Own Notes.  U.S. Bank Trust National Association, in its
individual or another capacity, may become the owner or pledgee of Notes and may
deal with the Depositor, the holder of the Residual Interest, the Servicer, the
Administrator and the Indenture Trustee in banking transactions with the same
rights as it would have if it were not the Owner Trustee.

 

Section 6.6.                                 Owner Trustee’s Representations and
Warranties.  The Owner Trustee represents and warrants to the Depositor as of
the Closing Date:

 

(a)                                 Organization and Qualification.  The Owner
Trustee is duly formed and is validly existing as a national banking association
under the laws of the United States.  The Owner Trustee is duly qualified as a
national banking association and has obtained necessary licenses and approvals
in each jurisdiction in which the ownership or lease of its properties or the
conduct of its activities requires the qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Owner Trustee’s
ability to perform its obligations under this Agreement.

 

(b)                                 Power, Authority and Enforceability.  The
Owner Trustee has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Owner

 

14

--------------------------------------------------------------------------------


 

Trustee has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Owner Trustee enforceable against the Owner Trustee, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions under this Agreement and the performance by the
Owner Trustee of its obligations under this Agreement will not (i) conflict
with, or be a breach or default under, any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document under which the Owner Trustee is a
debtor or guarantor, (ii) result in the creation or imposition of any Lien on
the Owner Trustee’s properties or assets under the terms of any indenture,
mortgage, deed of trust, loan agreement, guarantee or similar document,
(iii) violate the Owner Trustee’s organizational documents or by-laws or
(iv) violate a law or, to the Owner Trustee’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Owner Trustee
or its properties that applies to the Owner Trustee, which, in each case, would
reasonably be expected to have a material adverse effect on the Owner Trustee’s
ability to perform its obligations under this Agreement.

 

(d)                                 No Proceedings.  To the Owner Trustee’s
knowledge, there are no proceedings or investigations pending or threatened in
writing, before a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Owner Trustee
or its properties (i) asserting the invalidity of this Agreement, (ii) seeking
to prevent the issuance of the Notes or the completion of the transactions
contemplated by the Transaction Documents or (iii) seeking a determination or
ruling that would reasonably be expected to have a material adverse effect on
the Owner Trustee’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

 

(e)                                  Banking Association.  The Owner Trustee is
a banking association satisfying Section 3807(a) of the Delaware Statutory Trust
Act and meets the eligibility requirements of Section 9.1(a).

 

(f)                                   Information Provided by Owner Trustee. 
The information provided by the Owner Trustee in its individual capacity in each
certificate or agreement delivered by a Responsible Person of the Owner Trustee
is true and correct in all material respects.

 

Section 6.7.                                 Obligation to Update Disclosure. 
The Owner Trustee will notify and provide information, and certify the
information in an Officer’s Certificate, to the Depositor on the occurrence of
any event or condition relating to the Owner Trustee or actions taken by the
Owner Trustee that (a) may be required to be disclosed by the Depositor under
Item 2 (the start of, material developments in, or termination of legal
proceedings against U.S. Bank Trust National Association that are material to
the Noteholders) of Form 10-D under the Exchange Act within five days of a
Responsible Person of the Owner Trustee becoming aware of such proceeding,
(b) the Depositor reasonably requests of the Owner Trustee that the Depositor,
in good faith, believes is necessary to comply with Regulation AB within five
days of request, (c) may be required to be disclosed under Item 6.02
(resignation, removal, replacement or substitution of U.S. Bank Trust National
Association as Owner Trustee) of Form 8-K under the Exchange Act within two days
of a Responsible Person of the Owner Trustee becoming aware of

 

15

--------------------------------------------------------------------------------


 

the occurrence or (d) causes the information given by the Owner Trustee in a
certificate delivered by a Responsible Person of the Owner Trustee to be untrue
or incorrect in any material respect or is necessary to make the statements
provided by the Owner Trustee in light of the circumstances in which they were
made not misleading within five days of a Responsible Person of the Owner
Trustee becoming aware of the event or condition.

 

ARTICLE VII
COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

 

Section 7.1.                                 Owner Trustee’s Fees and Expenses. 
The Issuer will pay the Owner Trustee as compensation for performing its
obligations under this Agreement a fee separately agreed on by the Issuer and
the Owner Trustee.  The Issuer will reimburse the Owner Trustee for its
reasonable expenses in performing its obligations under this Agreement and the
other Transaction Documents, including the reasonable fees and expenses of the
Owner Trustee’s agents, counsel and advisors, but excluding expenses resulting
from the Owner Trustee’s own willful misconduct, bad faith or negligence (other
than errors in judgment).

 

Section 7.2.                                 Indemnification of Owner Trustee.

 

(a)                                 Indemnification.  The Depositor will, or
will cause the Administrator to, indemnify the Owner Trustee in its individual
capacity, and its officers, directors, employees and agents (each, an
“Indemnified Person”), for all fees, expenses, losses, damages and liabilities
resulting from the administration of and the performance of its obligations
under this Agreement and the other Transaction Documents (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the indemnification obligations of the Depositor
and the Administrator), but excluding any fee, expense, loss, damage or
liability resulting from (i) the Owner Trustee’s willful misconduct, bad faith
or negligence (other than errors in judgment) or (ii) the Owner Trustee’s breach
of its representations and warranties in this Agreement.

 

(b)                                 Proceedings.  If an Indemnified Person
receives notice of a Proceeding against it, the Indemnified Person will, if a
claim is to be made under Section 7.2(a), promptly notify the Depositor and the
Administrator of the Proceeding.  The Depositor or the Administrator may
participate in and assume the defense and settlement of a Proceeding at its
expense.  If the Depositor or the Administrator notifies the Indemnified Person
of its intention to assume the defense of the Proceeding with counsel reasonably
satisfactory to the Indemnified Person, and so long as the Depositor or the
Administrator assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Depositor or the Administrator will
not be liable for fees and expenses of counsel to the Indemnified Person unless
there is a conflict between the interests of the Depositor or the Administrator,
as applicable, and an Indemnified Person.  If there is a conflict, the Depositor
or the Administrator will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Depositor or the Administrator and the Indemnified
Person, which approval will not be unreasonably withheld.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Survival of Obligations.  The obligations
of the Depositor and the Administrator under this Section 7.2 will survive the
resignation or removal of the Owner Trustee and the termination of this
Agreement.

 

(d)                                 Repayment.  If the Depositor or the
Administrator makes a payment to an Indemnified Person under this Section 7.2
and the Indemnified Person later collects from others any amounts for which the
payment was made, the Indemnified Person will promptly repay those amounts to
the Depositor or the Administrator, as applicable.

 

(e)                                  Other Assets.  The Depositor’s obligations
under this Section 7.2 are obligations solely of the Depositor and are not a
claim against the Depositor if the Depositor does not have funds sufficient to
make payment of those obligations.  The Owner Trustee, by entering into or
accepting this Agreement, acknowledges and agrees that it has no right, title or
interest in or to the Other Assets of the Depositor.  If the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, the Other Assets or
(ii) is considered to have an interest, claim to, or benefit in or from the
Other Assets, whether by operation of law, legal process, under insolvency laws
or otherwise (including under Section 1111(b) of the Bankruptcy Code), then the
Owner Trustee further acknowledges and agrees that the interest, claim or
benefit in or from the Other Assets is subordinated to the indefeasible payment
in full of the other obligations and liabilities, which, under the documents
relating to the securitization or conveyance of those Other Assets, are entitled
to be paid from or to the benefits of, or are secured by, those Other Assets
(whether or not the entitlement or security interest is legally perfected or
entitled to a priority of distributions or application under applicable law,
including insolvency laws, and whether or not asserted against the Depositor),
including the payment of post-petition interest on those other obligations and
liabilities.  This subordination agreement is a subordination agreement within
the meaning of Section 510(a) of the Bankruptcy Code.  The Owner Trustee further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section 7.2(e) and this Section 7.2(e) may be enforced by an action for
specific performance.  This Section 7.2(e) is for the third party benefit of the
holders of the other obligations and liabilities and will survive the
termination of this Agreement.

 

Section 7.3.                                 Organizational Expenses of Issuer. 
The Depositor will, or will cause the Administrator to, pay the organizational
fees and expenses of the Issuer.

 

ARTICLE VIII
TERMINATION

 

Section 8.1.                                 Termination of Trust Agreement and
Issuer.

 

(a)                                 Termination of Trust Agreement and Issuer. 
The Issuer will dissolve, on the later to occur of (i) the final distribution by
the Owner Trustee of all Trust Property according to the Indenture, the Sale and
Servicing Agreement and Article IV and (ii) the satisfaction and discharge of
the Indenture under Article IV of the Indenture.  An Insolvency Event,
liquidation or dissolution of the Depositor will not (A) operate to terminate
this Agreement or the Issuer, (B) allow the Depositor’s legal representatives to
claim an accounting or to start an action or proceeding in court for a partition
or winding up of the Issuer or the Trust Property or (C) affect the rights,
powers, obligations and liabilities of the parties to this Agreement.  On
dissolution of

 

17

--------------------------------------------------------------------------------


 

the Issuer, the Owner Trustee, at the direction of the Administrator, will wind
up the activities and affairs of the Issuer as required by Section 3808 of the
Delaware Statutory Trust Act.

 

(b)                                 Depositor May Not Terminate Issuer.  The
Depositor may not cancel or terminate the Issuer.

 

(c)                                  Trust Property; Certificate of
Cancellation.  On dissolution of the Issuer, any remaining Trust Property will
be distributed to the holder of the Residual Interest, and on completion of the
windup, the Owner Trustee will cause the Certificate of Trust to be cancelled by
preparing, executing and filing a certificate of cancellation as required by the
Delaware Statutory Trust Act.  On the filing of the certificate of cancellation,
this Agreement and the Owner Trustee’s rights, powers and obligations under this
Agreement will simultaneously terminate.  The Owner Trustee will promptly
deliver a file-stamped copy of the certificate of cancellation to the
Administrator.

 

ARTICLE IX
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

Section 9.1.                                 Eligibility Requirements for Owner
Trustee.

 

(a)                                 Eligibility Requirements.  The Owner Trustee
must (i) be authorized to exercise corporate trust powers, (ii) have a combined
capital and surplus of at least $50,000,000 and be subject to supervision or
examination by federal or State authorities and (iii) have (or have a parent
that has) a long-term debt rating of investment grade by each of the Rating
Agencies or be acceptable to the Rating Agencies.  If the Owner Trustee
publishes reports of condition at least annually, under law or the requirements
of its supervising or examining authority, then for the purpose of this
Section 9.1, the combined capital and surplus of the Owner Trustee will be
considered to be its combined capital and surplus as stated in its most recent
published report.

 

(b)                                 Trustee in Delaware.  The Owner Trustee must
satisfy Section 3807(a) of the Delaware Statutory Trust Act.

 

(c)                                  Notice of Ineligibility.  The Owner Trustee
will promptly notify the Depositor and the Administrator if it no longer meets
the eligibility requirements in this Section 9.1.

 

Section 9.2.                                 Resignation or Removal of Owner
Trustee.

 

(a)                                 Resignation.  The Owner Trustee may resign
by notifying the Depositor and the Administrator at least 30 days in advance. 
The Owner Trustee must resign immediately if it no longer meets the eligibility
requirements in Section 9.1(a) or is legally unable to act as Owner Trustee.

 

(b)                                 Removal by Administrator.  The Administrator
may, without cause, remove the Owner Trustee and terminate its rights and
obligations under this Agreement by notifying the Owner Trustee at least 30 days
in advance.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Removal for Cause.  The Administrator will,
if any of the following events occurs and is continuing, remove the Owner
Trustee and terminate its rights and obligations under this Agreement by
notifying the Owner Trustee:

 

(i)                           the Owner Trustee no longer meets the eligibility
requirements in Section 9.1(a);

 

(ii)                        the Owner Trustee is legally unable to act as Owner
Trustee; or

 

(iii)                     an Insolvency Event of the Owner Trustee occurs.

 

(d)                                 Notice of Resignation or Removal.  The
Administrator will notify the Depositor, the Indenture Trustee and the Rating
Agencies of any resignation or removal of the Owner Trustee.

 

(e)                                  Continue to Perform.  No resignation or
removal of the Owner Trustee will be effective, and the Owner Trustee will
continue to perform its obligations under this Agreement, until a successor
Owner Trustee has accepted its engagement according to Section 9.3(b).

 

Section 9.3.                                 Successor Owner Trustee.

 

(a)                                 Appointment of Successor Owner Trustee.  If
the Owner Trustee resigns or the Administrator removes the Owner Trustee, the
Administrator will promptly appoint a successor Owner Trustee who meets the
eligibility requirements in Section 9.1.  If no successor Owner Trustee is
appointed and has accepted the appointment within 30 days after the
Administrator receives notice of the resignation or removal of the Owner
Trustee, the Owner Trustee may petition a court of competent jurisdiction to
appoint a successor Owner Trustee.  No successor Owner Trustee may accept
appointment under this Section 9.3 unless, at the time of the acceptance, the
successor Owner Trustee meets the eligibility requirements in Section 9.1(a).

 

(b)                                 Effectiveness of Resignation or Removal.  No
resignation or removal of the Owner Trustee and appointment of a successor Owner
Trustee under this Section 9.3 will become effective until (i) the successor
Owner Trustee accepts its appointment as the Owner Trustee under
Section 9.3(a) by executing and delivering to the Administrator an agreement
accepting its appointment under this Agreement and (ii) the successor Owner
Trustee files the certificate of amendment to the Certificate of Trust referred
to in Section 9.3(e).

 

(c)                                  Transition of Owner Trustee Obligations. 
On the resignation or removal of the Owner Trustee becoming effective under
Section 9.3(b), all rights, powers and obligations of the Owner Trustee under
this Agreement will become the rights, powers and obligations of the successor
Owner Trustee.  The Owner Trustee will deliver to the successor Owner Trustee
all documents and amounts held by it under this Agreement, and the Administrator
and the Owner Trustee will execute and deliver any documents and do other things
reasonably required to confirm in the successor Owner Trustee those rights,
powers and obligations.  The Depositor will reimburse the Owner Trustee and any
successor Owner Trustee for expenses related to the replacement of the Owner
Trustee if those amounts have not been paid under Section 8.2 of the Indenture.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Notification.  On the acceptance of
appointment by a successor Owner Trustee under this Section 9.3, the
Administrator will notify the Depositor, the Indenture Trustee, the Noteholders
and the Rating Agencies of the successor Owner Trustee.

 

(e)                                  Certificate of Amendment.  A successor
Owner Trustee appointed under this Agreement will promptly file a certificate of
amendment to the Certificate of Trust with the Secretary of State of the State
of Delaware identifying the name and principal place of business of the
successor Owner Trustee in the State of Delaware.  The successor Owner Trustee
will promptly deliver a file-stamped copy of the certificate of amendment to the
Administrator.

 

Section 9.4.                                 Merger or Consolidation; Transfer
of Assets.  If the Owner Trustee merges or consolidates with, or transfers its
corporate trust business or assets to, any Person, the resulting, surviving or
transferee Person will be the successor Owner Trustee so long as that Person is
qualified and eligible under Section 9.1.  The Owner Trustee will (i) notify the
Issuer and the Administrator (who will notify the Rating Agencies) of the merger
or consolidation within 15 Business Days of the event and (ii) file a
certificate of amendment to the Certificate of Trust as required by
Section 9.3(e).

 

Section 9.5.                                 Appointment of Separate Trustee or
Co-Trustee.

 

(a)                                 General.  For the purpose of meeting a legal
requirement of any jurisdiction in which the Trust Property or a Financed
Vehicle may be located, the Administrator and the Owner Trustee acting jointly
will have the power to appoint one or more Persons approved by the Owner Trustee
to act as a separate trustee or as separate trustees, or as co-trustee, jointly
with the Owner Trustee, of the Issuer, and to vest in that Person, in that
capacity, the title to the Trust Property, and, subject to this Section 9.5, the
trusts, rights, powers and obligations as the Administrator and the Owner
Trustee consider necessary or advisable.  If the Administrator has not joined in
the appointment within 15 Business Days of its receipt of a request so to do,
the Owner Trustee will have the power to make the appointment.  No separate
trustee or co-trustee under this Agreement will be required to be eligible under
Section 9.1(a) and no notice of the appointment of a separate trustee or
co-trustee is required.

 

(b)                                 Rights; Liability; Resignation or Removal. 
Each separate trustee and co-trustee will, if permitted by law, be appointed and
act subject to the following:

 

(i)                           all rights, powers and obligations of the Owner
Trustee will be exercised or performed by the Owner Trustee and the separate
trustee or co-trustee jointly (it being understood that the separate trustee or
co-trustee is not authorized to act separately without the Owner Trustee joining
in the act), except if under the law of each jurisdiction in which a particular
act or acts are to be performed, the Owner Trustee is incompetent or unqualified
to perform the act or acts, in which event the rights, powers and obligations
(including the holding of title to any Trust Property) may be exercised and
performed separately by the separate trustee or co-trustee;

 

(ii)                        no trustee under this Agreement will be personally
liable for any act or failure to act by another trustee under this Agreement;
and

 

20

--------------------------------------------------------------------------------


 

(iii)                     the Administrator and the Owner Trustee acting jointly
may accept the resignation of or remove a separate trustee or co-trustee.

 

(c)                                  Joint or Separate Trusts.  Any notice,
request or other communication given to the Owner Trustee will be considered
given to each of the then separate trustees and co-trustees, as if given to each
of them.  Every appointment of a separate trustee or co-trustee must refer to
this Agreement and the conditions of this Article IX.  Each separate trustee and
co-trustee, on its acceptance of the appointment, will be vested with the
properties, trusts, rights and powers stated in its appointment, either jointly
with the Owner Trustee or separately.  The Owner Trustee will keep a copy of the
appointment in its files and will deliver a copy to the Administrator.

 

(d)                                 Owner Trustee as Agent.  Any separate
trustee or co-trustee may appoint the Owner Trustee as its agent or
attorney-in-fact with full power and authority, if not prohibited by law, to do
any act under this Agreement on its behalf and in its name.  If a separate
trustee or co-trustee becomes incapable of acting, resigns or is removed, its
properties, trusts, rights and powers will be vested in and may be exercised by
the Owner Trustee, if permitted by law, without the appointment of a new or
successor trustee.

 

Section 9.6.                                 Compliance with Delaware Statutory
Trust Act.  The Issuer must have at least one trustee that meets the
requirements of Section 3807(a) of the Delaware Statutory Trust Act.

 

ARTICLE X
OTHER AGREEMENTS

 

Section 10.1.                          Limitation on Rights of Others.  Except
for Sections 2.6, 7.2 and 11.1, this Agreement is solely for the benefit of the
Owner Trustee, the Depositor, the Administrator, the Servicer, the holder of the
Residual Interest and the Indenture Trustee and the Secured Parties.  Nothing in
this Agreement (other than Section 2.6), will give to any other Person any legal
or equitable right, remedy or claim in the Trust Property or under this
Agreement.

 

Section 10.2.                          No Petition.  The Owner Trustee agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of (a) all securities
issued by the Depositor or by a trust for which the Depositor was a depositor or
(b) the Notes, it will not start or pursue against, or join any other Person in
starting or pursuing against, (i) the Depositor or (ii) the Issuer,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy or similar
law.  This Section 10.2 will survive the resignation or removal of the Owner
Trustee under this Agreement and the termination of this Agreement.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1.                          Amendments.

 

(a)                                 Amendments to Clarify and Correct Errors and
Defects.  The parties may amend this Agreement to (i) clarify an ambiguity,
correct an error or correct or supplement any term of this Agreement that may be
inconsistent with the other terms of this Agreement, or (ii) provide

 

21

--------------------------------------------------------------------------------


 

for, or facilitate the acceptance of this Agreement by, a successor Owner
Trustee, in each case, without the consent of the Noteholders or any other
Person.

 

(b)                                 Other Amendments.  The parties may amend
this Agreement to add, change or eliminate terms for this Agreement if:

 

(i)                           the holder of the Residual Interest delivers an
Officer’s Certificate to the Indenture Trustee and the Owner Trustee stating
that the amendment will not have a material adverse effect on the Notes or, if
such Officer’s Certificate is not or cannot be delivered, the consent of the
Noteholders of a majority of the Note Balance of each Class of the Notes
Outstanding (with each Class voting separately, except that all Noteholders of
the Class A Notes will vote together as a single class) is received;

 

(ii)                        the holder of the Residual Interest delivers an
Opinion of Counsel to the Indenture Trustee and the Owner Trustee stating that
the amendment will not (A) cause a Note to be deemed sold or exchanged for
purposes of Section 1001 of the Code, (B) cause the Issuer to be treated as an
association or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes or (C) adversely affect the treatment of the Notes
as debt for U.S. federal income tax purposes; and

 

(iii)                     the consent of the Indenture Trustee is received if
the amendment has a material adverse effect on the rights or obligations of the
Indenture Trustee, which consent will not be unreasonably withheld.

 

(c)                                  Amendments Requiring Consent of all
Affected Noteholders.  No amendment to this Agreement may, without the consent
of all affected Noteholders, (i) increase or reduce in any manner the amount of,
or accelerate or delay the timing of, or change the allocation or priority of,
Collections or distributions that are required to be made to the Secured Parties
or (ii) reduce the percentage of the Note Balance of the Notes required to
consent to any amendment.

 

(d)                                 Notice of Amendments.  The Administrator
will notify the Rating Agencies in advance of any amendment.   Promptly after
the execution of an amendment, (i) the Administrator will deliver a copy of the
amendment to the Rating Agencies and (ii) the Owner Trustee will notify the
Indenture Trustee of the substance of the amendment or consent.

 

(e)                                  Certificate of Amendment.  Promptly after
the execution of any certificate of amendment to the Certificate of Trust, the
Owner Trustee will cause the amendment to be filed with the Secretary of State
of the State of Delaware.  The Owner Trustee will promptly deliver a
file-stamped copy of the certificate of amendment to the Administrator.

 

(f)                                   Amendment by Owner Trustee.  The Owner
Trustee may enter into any amendment or certificate of amendment to the
Certificate of Trust that affects the Owner Trustee’s own rights, powers and
obligations under this Agreement.

 

(g)                                  Opinions of Counsel.

 

(i)                           Before executing any amendment to this Agreement
or certificate of amendment to the Certificate of Trust, the holder of the
Residual Interest will deliver to

 

22

--------------------------------------------------------------------------------


 

the Owner Trustee, an Opinion of Counsel stating that the execution of the
amendment or certificate of amendment is authorized or permitted by this
Agreement.

 

(ii)                        Before executing any amendment to this Agreement or
any other Transaction Document to which the Issuer is a party, the holder of the
Residual Interest will deliver to the Owner Trustee, an Opinion of Counsel
stating that the amendment is permitted by the Transaction Documents and that
all conditions in the Transaction Documents for the execution and delivery of
the amendment by the Issuer or the Owner Trustee have been satisfied.

 

(h)                                 Noteholder Consent.  For any amendment to
this Agreement or any other Transaction Document requiring the consent of the
Noteholders, the Owner Trustee will notify the Indenture Trustee to request
consent from the Noteholders and follow its reasonable procedures to obtain
consent.

 

Section 11.2.                          Benefit of Agreement.  This Agreement is
for the benefit of and will be binding on the parties and their permitted
successors and assigns.  No other Person will have any right or obligation under
this Agreement.

 

Section 11.3.                          Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                           for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three days after deposit in the mail properly
addressed to the recipient;

 

(ii)                        for a fax, when receipt is confirmed by telephone,
reply email or reply fax from the recipient;

 

(iii)                     for an email, when receipt is confirmed by telephone
or reply email from the recipient; and

 

(iv)                    for an electronic posting to a password-protected
website to which the recipient has access, on delivery of an email (without the
requirement of confirmation of receipt) stating that the electronic posting has
been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreement, which address the party may change by notifying the other party.

 

(c)                                  Notices to Noteholders.  Notices to a
Noteholder will be considered received by the Noteholder:

 

(i)                           for Definitive Notes, for overnight mail, on
delivery or, for registered first class mail, postage prepaid, three days after
deposit in the mail properly addressed to the Noteholder at its address in the
Note Register; and

 

23

--------------------------------------------------------------------------------


 

(ii)                        for Book-Entry Notes, when delivered under the
procedures of the Clearing Agency, whether or not the Noteholder actually
receives the notice.

 

Section 11.4.                          GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.

 

Section 11.5.                          WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 11.6.                          Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 11.7.                          Headings.  The headings in this Agreement
are included for convenience and will not affect the meaning or interpretation
of this Agreement.

 

Section 11.8.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

24

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,

 

 

as Depositor

 

 

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

 

as Owner Trustee

 

 

 

 

 

 

 

By:

/s/ Charles Gallagher

 

 

Name:

Charles Gallagher

 

 

Title:

Asst. Vice President

 

[Signature Page to Amended and Restated Trust Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Certificate of Trust of
Ford Credit Auto Owner Trust 2016-B

 

This Certificate of Trust of FORD CREDIT AUTO OWNER TRUST 2016-B (the “Trust”)
is being duly executed and filed by U.S. Bank Trust National Association, a
national banking association, as owner trustee (the “Owner Trustee”), to form a
statutory trust under the Delaware Statutory Trust Act (12 Delaware Code, § 3801
et seq.) (the “Act”).

 

1.                                      Name.  The name of the statutory trust
formed hereby is “Ford Credit Auto Owner Trust 2016-B”.

 

2.                                      Owner Trustee.  The name and business
address of the sole trustee of the Trust in the State of Delaware is U.S. Bank
Trust National Association, 300 Delaware Avenue, 9th Floor, Corporate Trust,
Wilmington, Delaware 19801.

 

3.                                      Effective Date. This Certificate of
Trust will be effective on filing.

 

IN WITNESS WHEREOF, the undersigned, being the sole trustee of the Trust, has
executed this Certificate of Trust according to Section 3811(a)(1) of the Act.

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Owner

 

 

Trustee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------